Citation Nr: 1448932	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right inguinal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Los Angeles, California.

In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California.  The transcript of this hearing is a part of the record. 

In December 2012, the Board remanded the Veteran's claim of service connection for right inguinal hernia to the RO for additional development. 

A review of the documents in Virtual VA reveals an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time. 


FINDINGS OF FACT

Resolving all doubt in his favor, the evidence shows that the Veteran's right inguinal hernia stems from the same injury that caused, or is secondary to, his service-connected left inguinal hernia. 


CONCLUSION OF LAW

The criteria for establishing service connection for right inguinal hernia, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein grant service connection for a right inguinal hernia condition constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be competent, credible evidence of (1) a service-connected condition, (2) a current disability, and (3) a nexus, or link, between the service-connected condition and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected injury or disease, or (2) aggravated by an already service-connected injury or disease.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Right Inguinal Hernia

The Veteran contends that his right inguinal hernia stems from the same injury that caused, or is secondary to, his service-connected left inguinal hernia.

In the present case, the Board finds that the Veteran has a diagnosis of right inguinal hernia from the January 2013 VA examination.  

As for in-service event or injury, the Veteran reported at his October 2012 Board hearing that the injury happened during physical training (PT) in service.  Initially the Veteran thought it was a testicular issue instead of a hernia.  The Veteran reported that it was in August 2006 that Dr. Hurai diagnosed him with a left and right hernia.  The Veteran also reported that Dr. Hurai recommended waiting until there is pain on the right side before performing surgery.  

Service treatment records include a physical examination in February 2006 that noted objective evidence of a hernia condition.  A diagnosis of left-sided inguinal hernia was found in July 2006 after the Veteran complained of groin pain.  The treatment note also provided an assessment of sports hernia versus right abdominal strain.  An August 2006 medical evaluation reported the Veteran has an onset of the left inguinal hernia over the past six months.  He was told by a physician that he had a "sports hernia."  A physical examination revealed an abdomen that is soft and non-tender without any evidence of ventral hernia, femoral hernia, or inguinal hernia.  The Veteran was diagnosed with left inguinal strain that is currently asymptomatic.  In an undated Report of Medical History, the Veteran stated that he has a hernia condition that was diagnosed by "Lt Hicks at Fallujah."  The report also stated that he need to follow-up with treatment because it is still a problem.  

VA outpatient treatment records dated from November 2006 to January 2007 showed the Veteran reported complaints of left inguinal pain.  In January 2007, the Veteran underwent a left inguinal hernia operation.  A February 2007 treatment record noted that the Veteran's wound has healed with a small area of numbness below the incision.  The VA surgeon noted that the Veteran has a small indirect inguinal hernia on the right, which appears asymptomatic at this time.  

Turning to the question of whether there is a nexus, or link, between the right inguinal hernia and the service-connected left-side hernia, a January 2013 VA examination revealed a diagnosis of a small right inguinal hernia.  A physical examination of the right hernia revealed no true hernia protrusion.  The VA examiner found that it is less likely as not that the Veteran's right inguinal hernia had its onset in service, or is otherwise related by any incident that occurred during service based on the documented in-service treatment record.  The VA examiner noted that an indirect right inguinal hernia that was found on examination of the left groin pain in January 2007, and there is no documentation of the right hernia prior to January 2007.  The VA examiner found that the same mechanism that caused the left hernia condition is "as likely" to have caused the right inguinal hernia.  The VA examiner also indicated that since there is no way for this examiner to date the right inguinal hernia prior to the January 2007 examination, it would be speculation to provide an opinion on the service connection of this claim.  The VA examiner concluded that it could have been present and asymptomatic prior to January 2007 but this would be speculation on the examiner's part.  

Regarding the etiology of the Veteran's right inguinal hernia, the Board attaches great probative value to the Veteran's statements and the January 2013 VA opinion concluding that the same mechanism that caused the left hernia condition is "as likely" to have caused the right inguinal hernia.  The January 2013 opinion is based upon a review of the Veteran's medical history, evaluation of the Veteran, and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The VA examiner offered a sound rationale in support of her opinion that the cause of the Veteran's left hernia condition is likely the cause of his right inguinal hernia but an etiology of the right hernia could not be provided without resorting to speculation.  

The Board also finds that the Veteran's statements regarding his symptoms and their in-service onset of his right inguinal hernia are competent and credible.  Here, the Veteran reported an injury during physical training in service resulting in groin pain, and the record evidence as shown by the VA examination report indicates a link between the in-service injury and a current diagnosis of a right hernia .  Accordingly, given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that record evidence establishes a nexus between the Veteran's right inguinal hernia and active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.  

In light of the foregoing, the criteria for entitlement to service connection for right inguinal hernia condition have been met.  The appeal is granted.  


ORDER

Service connection for right inguinal hernia is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


